DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 01/28/22.
The reply filed 01/28/22 affects the Application 16/642,877 as follows:
1.      Claims 42, 44 and 45 have been amended. Applicant’s amendments have overcome the claim objections of the office action mailed 10/29/21.  The prior art rejections of the office action mailed 10/29/21 are maintained.  Claims 1, 12, 13, 15-17, 42, 44 and 45 the invention of Group I are prosecuted by the examiner. Claims 25-30, 32 and 46-48 are withdrawn.  
2.     The responsive is contained herein below.
Claims 1, 12, 13, 15-17, 25-30, 32, 42, 44-48 are pending in application

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 12, 13, 15-17, 42, 44 and 45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Simon et al. (US 9493482 B2; of record) in view of Elder et al. (JOURNAL OF PHARMACEUTICAL SCIENCES, VOL. 99, NO. 7, JULY 2010, 2948-2961).
Claim 1 is drawn to a crystalline form of a mesylate salt of (4R,7S)-2-(3-(4-chlorophenyl)ureido)-9-methyl-5,6,7,8-tetrahydro-4H-4,7-epiminocyclohepta[b]thiophene-3-carboxamide, or solvate thereof, wherein the mesylate salt has an X-ray powder diffraction (XRPD) pattern with characteristic peaks at 7.6° 2-Theta, 10.6° 2-Theta, 15.0° 2-Theta, 16.0° 2-Theta, 16.8° 2-Theta, 17.7° 2-Theta, 21.9° 2-Theta, and 22.5° 2-Theta.
Simon et al. disclose a salt of the compound (4R,7S)-2-(3-(4-chlorophenyl)ureido)-9-methyl-5,6,7,8-tetrahydro- 4H-4,7-epiminocyclohepta(b)thiophene-3-carboxamide (see col 80, lines 60-65, compound 9). It should be noted that Simon et al.’s salt of the compound (4R,7S)-2-(3-(4-chlorophenyl)ureido)-9-methyl-5,6,7,8-tetrahydro- 4H-4,7-epiminocyclohepta(b)thiophene-3-carboxamide is hydrochloride salt named (4R,7S)-2-(3-(4-chlorophenyl)ureido)-9-methyl-5,6,7,8-tetrahydro- 4H-4,7-epiminocyclohepta(b)thiophene-3-carboxamide hydrochloride (see col 80, lines 60-65, compound 9; see also col. 86, line 44-65, compound 9). Furthermore, Simon et al. disclose various pharmaceutically acceptable salts of disclosed compounds including methanesulfonic acid (mesylate) (col 21, line 16) and crystalline forms of said compounds/salts (col 68, lines 5-7). In particular, Simon et al. disclose that method pharmaceutical compositions described herein include the use of crystalline forms (also known as polymorphs) (col 68, lines 5-7).
The difference between Applicant’s claimed compound and the compound taught by Simon et al. is that Simon et al. do not disclose a crystalline form of a mesylate salt of said compound and its X-ray powder diffraction (XRPD) pattern with the recited characteristic peaks.
Elder et al. disclose that whilst sulfonate salts (which includes mesylate salts) are not a universal panacea to some of the problems of salt formation they do offer significant advantages as alternatives to other salt forming moieties under certain circumstances (see abstract). In addition, Elder et al. disclose that from a salt formation and polymorphic form perspective, there can be significant advantages to selecting a sulfonic acid salt (which includes a methanesulfonic acid salt (i.e.; methanesulfonate or mesylate)) over other strong acid counter-ions, particularly the more ubiquitous hydrochloride salt (see page 2952, right col., next to last paragraph). Also, Elder et al. disclose that in contrast to other strong acid salts, mesylates appear to have a much lower propensity to form hydrates, which makes them an attractive salt form for secondary processing, particularly wet granulation (see page 2952, left col., next to last paragraph).  Furthermore, Elder et al. disclose the utility of mesylate salts and their reluctance to form hydrates/solvates (see page 2952, right col., 2nd paragraph).
Also, Elder et al. disclose or suggest that the processing advantages are inherent in mesylate salt forms (see page 2953, right col., last paragraph).  In addition, Engel et al. disclose that even in those few reported cases where hydrate formation is observed it would appear that the mesylate salt still offers significant advantages over the alternative salt forms (see page 2953, left col., next to last paragraph). Furthermore, Engel et al. disclose that the ability to form a highly crystalline salt can positively impact the quality of the API (active pharmaceutical ingredient). As example, Engel et al. disclose that from a primary processing perspective the mesylate salt of LY333531 (a candidate drug) filtered extremely well and the crystallization process afforded improvements in impurity profiles compared to the hydrochloride anhydrate,  the hydrochloride monohydrate and tetrahydrate salts (see page 2954, left col., next to last paragraph). In addition, Elder et al. disclose that the mesylate salts of APIs (active pharmaceutical ingredients) tend to be highly soluble, and that mesylate salts often offer significant solubility and dissolution advantages even when compared with other salts of strong acids (see page 2955, right col., first two paragraphs). Furthermore, Elder et al. disclose that it has been demonstrated that other alternative strong acid salts, such as mesylate (or other corresponding sulfonic acid salts), which have higher aqueous solubilities than the hydrochloride salt may also have certain in vivo advantages as well (see page 2957, right col., 1st paragraph).
Also, Elder et al. disclose that unusually, and beneficially, mesylate salts tend to exhibit both the high melting point that are important both from a processability and stability perspective
and the good aqueous solubilities that are important from a bio-pharmaceutics perspective (see page 2959, right col., 1st paragraph); and also disclose that the greater solubilities typically found with mesylates greatly facilitates parenteral drug development especially when combined with formulation strategies (see page 2959, right col., 3rd paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date to prepare a mesylate salt of (4R,7S)-2-(3-(4-chlorophenyl)ureido)-9-methyl-5,6,7,8-tetrahydro-4H-4,7-epiminocyclohepta[b]thiophene-3-carboxamide instead of the hydrochloride salt of (4R,7S)-2-(3-(4-chlorophenyl)ureido)-9-methyl-5,6,7,8-tetrahydro-4H-4,7-epiminocyclohepta[b]thiophene-3-carboxamide as taught by Simon et al. and to prepare it in crystalline form or crystalline forms also known as polymorphs as taught by Simon et al. such as to use it to treat hearing loss, hair cell death or protect against kidney damage in an individual receiving an aminoglycoside antibiotic, and also to determine properties of the mesylate salt such as X-ray powder diffraction (XRPD) pattern of the crystalline form such as to use it more effectively in said treatment, since Simon et al. disclose that mesylate salts (i.e.; salts formed from their compounds and methanesulfonic acid) and crystalline forms of said compounds/salts can be prepared and used, and especially since Elder et al. disclose that the mesylate salts of APIs (active pharmaceutical ingredients) tend to be highly soluble, and that mesylate salts often offer significant solubility and dissolution advantages even when compared with other salts of strong acids, and that mesylate salts which have higher aqueous solubilities than the hydrochloride salt may also have certain in vivo advantages as well; and that from a salt formation and polymorphic form perspective, there can be significant advantages to selecting a sulfonic acid salt (which includes a methanesulfonic acid salt (i.e.; methanesulfonate or mesylate)) over other strong acid counter-ions, particularly the more ubiquitous hydrochloride salt; and that unusually, and beneficially, mesylate salts tend to exhibit both the high melting point that are important both from a processability and stability perspective and the good aqueous solubilities that are important from a bio-pharmaceutics perspective; and also that the greater solubilities typically found with mesylates greatly facilitates parenteral drug development especially when combined with formulation strategies.
One having ordinary skill in the art would have been motivated to prepare a mesylate salt of (4R,7S)-2-(3-(4-chlorophenyl)ureido)-9-methyl-5,6,7,8-tetrahydro-4H-4,7-epiminocyclohepta[b]thiophene-3-carboxamide instead of the hydrochloride salt of (4R,7S)-2-(3-(4-chlorophenyl)ureido)-9-methyl-5,6,7,8-tetrahydro-4H-4,7-epiminocyclohepta[b]thiophene-3-carboxamide as taught by Simon et al. and to prepare it in crystalline form or crystalline forms also known as polymorphs as taught by Simon et al. such as to use it to treat hearing loss, hair cell death or protect against kidney damage in an individual receiving an aminoglycoside antibiotic, and also to determine properties of the mesylate salt such as X-ray powder diffraction (XRPD) pattern of the crystalline form such as to use it more effectively in said treatment, since Simon et al. disclose that mesylate salts (i.e.; salts formed from their compounds and methanesulfonic acid) and crystalline forms of said compounds/salts can be prepared and used, and especially since Elder et al. disclose that the mesylate salts of APIs (active pharmaceutical ingredients) tend to be highly soluble, and that mesylate salts often offer significant solubility and dissolution advantages even when compared with other salts of strong acids, and that mesylate salts which have higher aqueous solubilities than the hydrochloride salt may also have certain in vivo advantages as well; and that from a salt formation and polymorphic form perspective, there can be significant advantages to selecting a sulfonic acid salt (which includes a methanesulfonic acid salt (i.e.; methanesulfonate or mesylate)) over other strong acid counter-ions, particularly the more ubiquitous hydrochloride salt; and that unusually, and beneficially, mesylate salts tend to exhibit both the high melting point that are important both from a processability and stability perspective and the good aqueous solubilities that are important from a bio-pharmaceutics perspective; and also that the greater solubilities typically found with mesylates greatly facilitates parenteral drug development especially when combined with formulation strategies.
It should be noted that it is obvious to expect to prepare the mesylate salt that is unsolvated and also anhydrous especially since Elder et al. disclose that mesylate salts are reluctant to form hydrates/solvates. Also, it is obvious to prepare a pharmaceutical composition comprising the crystalline form of the mesylate salt and inactive ingredients such as pharmaceutically acceptable carriers, diluents or excipients as taught by Simon et al. Also, it obvious to use aminoglycoside antibiotics such as streptomycin, neomycin or kanamycin as taught by Simon et al.

Response to Arguments
Applicant's arguments with respect to claims 1, 12, 13, 15-17, 42, 44 and 45 have been considered but are not found convincing.
The Applicant argues that the compound as defined by Claim 1 is not an obvious alternative compared to the cited reference but represents a surprising improvement that could not have been expected a priori.
However, based on Simon et al. and Elder et al., Applicant’s claimed compound is obvious as set forth in the above rejections. Furthermore, the Examiner does not consider Applicant’s arguments with respect to the improvements of the claimed compound as being surprising or unexpected, but rather considers it as being expected. That is, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to prepare a mesylate salt of (4R,7S)-2-(3-(4-chlorophenyl)ureido)-9-methyl-5,6,7,8-tetrahydro-4H-4,7-epiminocyclohepta[b]thiophene-3-carboxamide instead of the hydrochloride salt of (4R,7S)-2-(3-(4-chlorophenyl)ureido)-9-methyl-5,6,7,8-tetrahydro-4H-4,7-epiminocyclohepta[b]thiophene-3-carboxamide as taught by Simon et al. and to prepare it in crystalline form or crystalline forms also known as polymorphs as taught by Simon et al. such as to use it to treat hearing loss, hair cell death or protect against kidney damage in an individual receiving an aminoglycoside antibiotic, and also to determine properties of the mesylate salt such as X-ray powder diffraction (XRPD) pattern of the crystalline form such as to use it more effectively in said treatment, since Simon et al. disclose that mesylate salts (i.e.; salts formed from their compounds and methanesulfonic acid) and crystalline forms of said compounds/salts can be prepared and used, and especially since Elder et al. disclose that the mesylate salts of APIs (active pharmaceutical ingredients) tend to be highly soluble, and that mesylate salts often offer significant solubility and dissolution advantages even when compared with other salts of strong acids, and that mesylate salts which have higher aqueous solubilities than the hydrochloride salt may also have certain in vivo advantages as well; and that from a salt formation and polymorphic form perspective, there can be significant advantages to selecting a sulfonic acid salt (which includes a methanesulfonic acid salt (i.e.; methanesulfonate or mesylate)) over other strong acid counter-ions, particularly the more ubiquitous hydrochloride salt; and that unusually, and beneficially, mesylate salts tend to exhibit both the high melting point that are important both from a processability and stability perspective and the good aqueous solubilities that are important from a bio-pharmaceutics perspective; and also that the greater solubilities typically found with mesylates greatly facilitates parenteral drug development especially when combined with formulation strategies.

The Applicant argues that Examples 1-11 of the cited reference relate to the preparation of various compounds 9-19 without disclosing any parameters describing the same. The cited reference does not point to a particular salt (let alone a mesylate salt), which could have better properties than the compound of the cited reference. It was not even expectable that a variant of the compounds of the cited reference exhibiting surprising properties(improvements) beyond the cited reference existed.
However, and as example, and based on Simon et al. and Elder et al., it is obvious to determine parameters or properties of the claimed compound or mesylate salt such as X-ray powder diffraction (XRPD) pattern of the crystalline form such as to use it more effectively in said treatment, since Simon et al. disclose that mesylate salts (i.e.; salts formed from their compounds and methanesulfonic acid) and crystalline forms of said compounds/salts can be prepared and used, and especially since Elder et al. disclose that the mesylate salts of APIs (active pharmaceutical ingredients) tend to be highly soluble, and that mesylate salts often offer significant solubility and dissolution advantages even when compared with other salts of strong acids, and that mesylate salts which have higher aqueous solubilities than the hydrochloride salt may also have certain in vivo advantages as well. It should be noted that a compound and its properties are inseparable.  In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963).
Also, the cited reference does not have to point to a particular salt (let alone a mesylate salt), which could have better properties than the compound of the cited reference. More importantly, Simon et al. disclose a salt of the compound (4R,7S)-2-(3-(4-chlorophenyl)ureido)-9-methyl-5,6,7,8-tetrahydro- 4H-4,7-epiminocyclohepta(b)thiophene-3-carboxamide (see col 80, lines 60-65, compound 9). It should be noted that Simon et al.’s salt of the compound (4R,7S)-2-(3-(4-chlorophenyl)ureido)-9-methyl-5,6,7,8-tetrahydro- 4H-4,7-epiminocyclohepta(b)thiophene-3-carboxamide is hydrochloride salt named (4R,7S)-2-(3-(4-chlorophenyl)ureido)-9-methyl-5,6,7,8-tetrahydro- 4H-4,7-epiminocyclohepta(b)thiophene-3-carboxamide hydrochloride (see col 80, lines 60-65, compound 9; see also col. 86, line 44-65, compound 9). Furthermore, Simon et al. disclose various pharmaceutically acceptable salts of disclosed compounds including methanesulfonic acid (mesylate) (col 21, line 16) and crystalline forms of said compounds/salts (col 68, lines 5-7). In particular, Simon et al. disclose that method pharmaceutical compositions described herein include the use of crystalline forms (also known as polymorphs) (col 68, lines 5-7).
Furthermore, the Examiner does not consider Applicant’s arguments with respect to the improvements of the claimed compound as being surprising or unexpected, but rather considers it as being expected. That is, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to prepare a mesylate salt of (4R,7S)-2-(3-(4-chlorophenyl)ureido)-9-methyl-5,6,7,8-tetrahydro-4H-4,7-epiminocyclohepta[b]thiophene-3-carboxamide instead of the hydrochloride salt of (4R,7S)-2-(3-(4-chlorophenyl)ureido)-9-methyl-5,6,7,8-tetrahydro-4H-4,7-epiminocyclohepta[b]thiophene-3-carboxamide as taught by Simon et al. and to prepare it in crystalline form or crystalline forms also known as polymorphs as taught by Simon et al. such as to use it to treat hearing loss, hair cell death or protect against kidney damage in an individual receiving an aminoglycoside antibiotic, and also to determine properties of the mesylate salt such as X-ray powder diffraction (XRPD) pattern of the crystalline form such as to use it more effectively in said treatment, since Simon et al. disclose that mesylate salts (i.e.; salts formed from their compounds and methanesulfonic acid) and crystalline forms of said compounds/salts can be prepared and used, and especially since Elder et al. disclose that the mesylate salts of APIs (active pharmaceutical ingredients) tend to be highly soluble, and that mesylate salts often offer significant solubility and dissolution advantages even when compared with other salts of strong acids, and that mesylate salts which have higher aqueous solubilities than the hydrochloride salt may also have certain in vivo advantages as well; and that from a salt formation and polymorphic form perspective, there can be significant advantages to selecting a sulfonic acid salt (which includes a methanesulfonic acid salt (i.e.; methanesulfonate or mesylate)) over other strong acid counter-ions, particularly the more ubiquitous hydrochloride salt; and that unusually, and beneficially, mesylate salts tend to exhibit both the high melting point that are important both from a processability and stability perspective and the good aqueous solubilities that are important from a bio-pharmaceutics perspective; and also that the greater solubilities typically found with mesylates greatly facilitates parenteral drug development especially when combined with formulation strategies.

The Applicant argues that according to Examples 4, 5, 9 and 13 of the application as filed, (4R,7S)-2-(3-(4-chlorophenyl)ureido)-9-methyl-5,6,7,8-tetrahydro-4H-4,7-epiminocyclohepta[b]thiophene-3- carboxamide mesylate (compound 1) is a white powder consisting of fines and plates less than 20 µm, has a melting point at about 220 °C, a purity of >99.9% and a solubility in water of >97 mg/mL. The skilled person would not have expected to deliver the surprising combination of properties in a new crystalline form of a mesylate salt. This is particularly clear from the approach taken by the present inventors.
However, it is obvious to determine these recited properties of the claimed compound or mesylate salt such as to use it more effectively in said treatment, since Simon et al. disclose that mesylate salts (i.e.; salts formed from their compounds and methanesulfonic acid) and crystalline forms of said compounds/salts can be prepared and used, and especially since Elder et al. disclose that the mesylate salts of APIs (active pharmaceutical ingredients) tend to be highly soluble, and that mesylate salts often offer significant solubility and dissolution advantages even when compared with other salts of strong acids, and that mesylate salts which have higher aqueous solubilities than the hydrochloride salt may also have certain in vivo advantages as well. It should be noted that a compound and its properties are inseparable.  In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963). In addition, the said properties are not recited in the claims and thus it is not required that the Applicant’s claimed compound or mesylate salt possess these said recited properties.
 Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to prepare a mesylate salt of (4R,7S)-2-(3-(4-chlorophenyl)ureido)-9-methyl-5,6,7,8-tetrahydro-4H-4,7-epiminocyclohepta[b]thiophene-3-carboxamide instead of the hydrochloride salt of (4R,7S)-2-(3-(4-chlorophenyl)ureido)-9-methyl-5,6,7,8-tetrahydro-4H-4,7-epiminocyclohepta[b]thiophene-3-carboxamide as taught by Simon et al. and to prepare it in crystalline form or crystalline forms also known as polymorphs as taught by Simon et al. such as to use it to treat hearing loss, hair cell death or protect against kidney damage in an individual receiving an aminoglycoside antibiotic, and also to determine properties of the mesylate salt such as X-ray powder diffraction (XRPD) pattern of the crystalline form such as to use it more effectively in said treatment, since Simon et al. disclose that mesylate salts (i.e.; salts formed from their compounds and methanesulfonic acid) and crystalline forms of said compounds/salts can be prepared and used, and especially since Elder et al. disclose that the mesylate salts of APIs (active pharmaceutical ingredients) tend to be highly soluble, and that mesylate salts often offer significant solubility and dissolution advantages even when compared with other salts of strong acids, and that mesylate salts which have higher aqueous solubilities than the hydrochloride salt may also have certain in vivo advantages as well; and that from a salt formation and polymorphic form perspective, there can be significant advantages to selecting a sulfonic acid salt (which includes a methanesulfonic acid salt (i.e.; methanesulfonate or mesylate)) over other strong acid counter-ions, particularly the more ubiquitous hydrochloride salt; and that unusually, and beneficially, mesylate salts tend to exhibit both the high melting point that are important both from a processability and stability perspective and the good aqueous solubilities that are important from a bio-pharmaceutics perspective; and also that the greater solubilities typically found with mesylates greatly facilitates parenteral drug development especially when combined with formulation strategies.

The Applicant argues that given that the present inventors had been working with the HCI salt, various properties of the HCl salt had been determined, including stability on storage. More important, the present inventors surprisingly found that the mesylate salt stood out from all other salts, including the HCl salt, as having a single polymorph, outstanding solubility and stability and as not being hygroscopic. In addition, the present inventors discovered upon scale up, that the formation of the mesylate salt provides a salt of outstanding purity. We further point to the data on pages 56 and 57 of the application as filed, which demonstrate a high solubility of the mesylate salt of the present invention together with a sufficient stability of the crystallinity.
However, based on Simon et al. and Elder et al., it is obvious to expect that the mesylate salt would stand out from all other salts, including the HCl salt, as having a single polymorph, outstanding solubility and stability and as not being hygroscopic. And, the Examiner does not consider the said results as being surprising or unexpected. For example, Elder et al. disclose that whilst sulfonate salts (which includes mesylate salts) are not a universal panacea to some of the problems of salt formation they do offer significant advantages as alternatives to other salt forming moieties under certain circumstances (see abstract). In addition, Elder et al. disclose that from a salt formation and polymorphic form perspective, there can be significant advantages to selecting a sulfonic acid salt (which includes a methanesulfonic acid salt (i.e.; methanesulfonate or mesylate)) over other strong acid counter-ions, particularly the more ubiquitous hydrochloride salt (see page 2952, right col., next to last paragraph). Also, Elder et al. disclose that in contrast to other strong acid salts, mesylates appear to have a much lower propensity to form hydrates, which makes them an attractive salt form for secondary processing, particularly wet granulation (see page 2952, left col., next to last paragraph).  Furthermore, Elder et al. disclose the utility of mesylate salts and their reluctance to form hydrates/solvates (see page 2952, right col., 2nd paragraph).
Also, Elder et al. disclose or suggest that the processing advantages are inherent in mesylate salt forms (see page 2953, right col., last paragraph).  In addition, Engel et al. disclose that even in those few reported cases where hydrate formation is observed it would appear that the mesylate salt still offers significant advantages over the alternative salt forms (see page 2953, left col., next to last paragraph). Furthermore, Engel et al. disclose that the ability to form a highly crystalline salt can positively impact the quality of the API (active pharmaceutical ingredient). As example, Engel et al. disclose that from a primary processing perspective the mesylate salt of LY333531 (a candidate drug) filtered extremely well and the crystallization process afforded improvements in impurity profiles compared to the hydrochloride anhydrate,  the hydrochloride monohydrate and tetrahydrate salts (see page 2954, left col., next to last paragraph). In addition, Elder et al. disclose that the mesylate salts of APIs (active pharmaceutical ingredients) tend to be highly soluble, and that mesylate salts often offer significant solubility and dissolution advantages even when compared with other salts of strong acids (see page 2955, right col., first two paragraphs). Furthermore, Elder et al. disclose that it has been demonstrated that other alternative strong acid salts, such as mesylate (or other corresponding sulfonic acid salts), which have higher aqueous solubilities than the hydrochloride salt may also have certain in vivo advantages as well (see page 2957, right col., 1st paragraph).
Also, Elder et al. disclose that unusually, and beneficially, mesylate salts tend to exhibit both the high melting point that are important both from a processability and stability perspective
and the good aqueous solubilities that are important from a bio-pharmaceutics perspective (see page 2959, right col., 1st paragraph); and also disclose that the greater solubilities typically found with mesylates greatly facilitates parenteral drug development especially when combined with formulation strategies (see page 2959, right col., 3rd paragraph).
Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to prepare a mesylate salt of (4R,7S)-2-(3-(4-chlorophenyl)ureido)-9-methyl-5,6,7,8-tetrahydro-4H-4,7-epiminocyclohepta[b]thiophene-3-carboxamide instead of the hydrochloride salt of (4R,7S)-2-(3-(4-chlorophenyl)ureido)-9-methyl-5,6,7,8-tetrahydro-4H-4,7-epiminocyclohepta[b]thiophene-3-carboxamide as taught by Simon et al. and to prepare it in crystalline form or crystalline forms also known as polymorphs as taught by Simon et al. such as to use it to treat hearing loss, hair cell death or protect against kidney damage in an individual receiving an aminoglycoside antibiotic, and also to determine properties of the mesylate salt such as X-ray powder diffraction (XRPD) pattern of the crystalline form such as to use it more effectively in said treatment, since Simon et al. disclose that mesylate salts (i.e.; salts formed from their compounds and methanesulfonic acid) and crystalline forms of said compounds/salts can be prepared and used, and especially since Elder et al. disclose that the mesylate salts of APIs (active pharmaceutical ingredients) tend to be highly soluble, and that mesylate salts often offer significant solubility and dissolution advantages even when compared with other salts of strong acids, and that mesylate salts which have higher aqueous solubilities than the hydrochloride salt may also have certain in vivo advantages as well; and that from a salt formation and polymorphic form perspective, there can be significant advantages to selecting a sulfonic acid salt (which includes a methanesulfonic acid salt (i.e.; methanesulfonate or mesylate)) over other strong acid counter-ions, particularly the more ubiquitous hydrochloride salt; and that unusually, and beneficially, mesylate salts tend to exhibit both the high melting point that are important both from a processability and stability perspective and the good aqueous solubilities that are important from a bio-pharmaceutics perspective; and also that the greater solubilities typically found with mesylates greatly facilitates parenteral drug development especially when combined with formulation strategies.
Also, it should be noted that a compound and its properties are inseparable.  In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963). In addition, the said properties are not recited in the claims and thus it is not required that the Applicant’s claimed compound or mesylate salt possess these said recited properties.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        
/MICHAEL C HENRY/Examiner, Art Unit 1623